id uilc cca_2014061717114818 number release date from sent tuesday date pm to cc bcc subject re restitution question the interest issue is addressed in q a of cc notice_2011_18 for the most part the waiver of interest on restitution under the sentencing order is within the court’s prerogative under usc section f but has no bearing on the running in of interest under sec_6601 on the assessment of the amount of restitution other words interest on the assessment of the restitution will accrue under sec_6601 regardless of the court’s determination of whether and how interest accrues under usc section penalties could conceivably accrue if they were a component of the restitution itself or a failure to pay penalty could accrue if the taxpayer failed to pay the restitution-based assessment in full within the appropriate time frame after receiving notice_and_demand to pay that restitution-based assessment as for abatement there is no blanket prohibition on the abatement of interest or a failure to pay penalty relating to a restitution-based assessment however any abatement of interest would have to conform with the requirements of sec_6404 and any abatement of the penalty would have to conform with the applicable provisions of sec_6404 eg sec_6404
